GILDERSLEEVE, P. J.
This action was brought upon a promissory note made payable to plaintiff’s assignor, one Pollock, and indorsed by him, and signed, “J. Klein, H. Eevinthan, Manager.” The answer was a general denial, and the case was tried before a jury.
At the close of the case the trial justice directed a verdict in favor of the plaintiff. The defendant objected to such direction, and asked to go to the jury upon the questions of fact. The only question at issue was whether or not Eevinthan, who signed defendant’s name to the note, was authorized to do so; and upon this question there was a conflict of evidence, and a direction of a verdict was therefore error.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event. All concur.